Cook, J.,
concurring in part and dissenting in part. I agree with Sections I and 11(A) of the majority opinion. I dissent from the conclusion that the city’s method of enforcement violates equal protection. On this issue, I agree with the analysis of the court of appeals. I would find that, under the rational-basis test, Trzebuckowski has failed to demonstrate that the city’s method of enforcing this ordinance bears no rational relation to the legitimate governmental interest in promoting the welfare of minors.
Moyer, C.J., concurs in the foregoing opinion.